COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                               §
 George Michael Campbell and Juvanna                           No. 08-17-00214-CV
 Cruz,                                         §
                                                                 Appeal from the
                              Appellant,       §
                                                                 41st District Court
 v.                                            §
                                                             of El Paso County, Texas
 Nationstar Mortgage, LLC.,                    §
                                                               (TC# 2016DCV4035)
                            Appellee.          §



                                           ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until February 11, 2018. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Leticia Perez, Official Court Reporter for the 41st District

Court, for El Paso County, Texas, prepare the Reporter’s Record for the above styled and

numbered cause, and forward the same to this Court on or before February 11, 2018.

       IT IS SO ORDERED this 12th day of January, 2018.



                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.